DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 3/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10218414 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 18-30 and 44-53 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are in the record as following:
Kim [US 2013/0070682] discloses a method and system comprising receiving, by a first transmission point (TP), downlink data packets of a single radio bearer that scheduled for multipoint transmission by at least the first TP and a second TP [Fig 1, PDCP of first transmission point 115 receives downlink data of a single radio bearer, 0050 carrier aggregation” from 110 which is scheduled for multipoint transmission by the source and target, 0111-0113]; sending, by the first TP, second subset of the downlink data packets of the single radio bear directly from a packet data convergence protocol (PDCP) entity of the first TP to a radio link control (RLC) entity of the second TP such that the second subset of downlink data packets are sent from the first TP to the second TP without the second subset of downlink data packets passing through any .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414